

EXHIBIT 10.1
NEUSTAR MOBILE CODES PILOT PROGRAM AGREEMENT


This Agreement for [the Pilot] is entered into this 12th day of February (the
“Effective Date”) by and between Neustar, Inc., a Delaware corporation with a
principal place of business at 46000 Center Oak Plaza, Sterling, VA 20166
(“Neustar”) and NeoMedia Technologies, Inc. (“Participant”) a Delaware
Corporation, with a principal place of business at Two Concourse Parkway, Suite
500, Atlanta, GA 30328. (each of the foregoing to hereinafter referred to
individually as a “Party” and collectively the “Parties”).
 
1.
Scope

This Agreement sets forth the terms and conditions under which Participant may
participate in the NEUSTAR MOBILE CODES PILOT PROGRAM (the “Pilot”) for the
service identified and/or described in Exhibit 1 hereto (the “Service”).  During
the Pilot, Neustar may, in its sole discretion and without notice, modify the
capabilities of the Service.
 
If Participant desires to receive the Service after the expiration of the Pilot,
it will be required to execute a definitive agreement for the Service setting
forth commercial terms and conditions, including pricing provided, however, that
the terms and conditions of this Agreement shall continue to apply to any
campaign begun during the pilot for a period of one hundred twenty (120) days
after the end of the Pilot.  Any campaigns started after the end of the Pilot
shall be subject to the terms and conditions of a definitive agreement.
 
2.
Term

The term of this Agreement shall begin on the Effective Date and shall continue
thereafter until December 31st 2010, unless earlier terminated by either Party
as provided herein.
 
3.
Limitations and Restrictions

 
 
a.
Business Purposes

Participant may use the Service solely for its internal business purposes, and
not for resale as a stand-alone product.  For the avoidance of doubt, use by
Participant of the Service as a component of its service to its own customers
shall not be considered resale for purposes of this Section 3a.
 
 
b.
Non-Interference

In order to participate in the Pilot, Participant may be required to connect to
Neustar’s system.  In such a case, Participant may only use the connection to
Neustar’s systems (“Network Connection”) solely for the permitted purposes set
forth herein.  Participant shall not use the Network Connection or its equipment
or systems in a way that interferes in any way with or adversely affects the use
by any third party of any Neustar product or service offering, including the
Service.  Neustar reserves the right to cancel and/or temporarily suspend the
delivery of the Service if Participant engages in activities which cause
disruption or damage to Neustar’s network or which Neustar reasonably believes
may cause disruption or damage to Neustar’s network. Neustar will provide
Participant with notice of such suspension and will make reasonable efforts to
work with Participant to restore Service.
 
 
c.
Compliance With Laws

Participant represents and warrants that it will use the Services in good faith
for lawful purposes and not for any criminal, fraudulent, or other abusive
purpose.   Participant shall be responsible for compliance with all laws and
regulations applicable to the services provided by Participant to its customers,
as well as complying with all laws regarding access and use of any content, and
the collection and transfer of data.  Participant shall indemnify and hold
harmless Neustar for an third party claim related to matters arising from the
matters set forth in this Section 3c.

 
- 1 -

--------------------------------------------------------------------------------

 
 
4.
Pricing

Companies who are registered Campaign Manager resolution authorities in the
Registry are responsible for any and all fees associated with the
Pilot.  Companies who act as code resolution authorities (Campaign Managers)
must comply with the pricing terms of this agreement.  Companies who act in
capacities which do not include Campaign Management resolution authorities will
not be liable for incurred fees.
 
Pilot Fee Waiver: Neustar agrees to waive Global Registry fees associated with
the Service.  In addition, Neustar shall waive Global Clearinghouse fees for any
campaigns by Participant for which Campaign Manager shall not charge its
customers.  During the Pilot, simulated billing shall be conducted based on fees
set forth in Exhibits 2 & 4.  All fees are subject to change during the trial
period based on market reception and acceptance but shall not exceed the maximum
fees set forth in Exhibit 2.
 
In the event that Participant seeks to derive revenue from customers for any
campaign offered under this Agreement, the Parties shall agree upon Global
Clearinghouse fees associated with the given campaign based upon  the fees set
forth in Exhibit 2.  To the extent, however, that a Campaign Manager is required
to pay an IP Licensing Fee (See Section 5 below), such Campaign Manager shall
not be considered to be deriving revenue under this Agreement soley by virtue of
the fact that such IP Licensing Fees are passed on to Campaign Manager’s
customers.  In the event that Participant elects to receive the Service after
the expiration of the Term, Participant compensation to Neustar shall be in
accordance with the terms and conditions of a definitive commercial agreement
negotiated by the Parties.  The prices for the Services under such definitive
agreement shall not exceed the fees set forth in Exhibit 2 hereto subject to the
timeframes established in Section 1 (Scope) of this agreement.   In addition,
during the course of the Pilot, Neustar may implement additional, optional
features to the Service that may be subject to a charge. Participation in the
Pilot does not require that Participant register for any such future
capabilities subject to a charge.
 
Prior to the expiration of the Pilot, the Parties shall begin good faith
negotiations of a definitive agreement for full commercial deployment of the
Service.
 
5.
IP Licensing Fee

Participants doing business in the United States and Mexico who do not have an
Intellectual Property Licensing Agreement with NeoMedia Technologies, Inc.
(“NeoMedia) , a Delaware corporation with a principal place of business at Two
Concourse Parkway, Suite 500, Atlanta, Georgia,  30328, must agree to license
the NeoMedia patents from Neustar for transactions being presented to the Global
Clearinghouse in the United States under the terms and conditions of the
separate license agreement attached as Exhibit 4.
 
6.
Pilot Results

Participants will be provided with aggregated reports following conclusion of
the Pilot Program documenting best practices, use cases, Pilot Program results
and implementation guidelines.  Section 9 hereto notwithstanding, Participants
hereby grant Neustar a fully paid, transferable, worldwide, irrevocable right to
use, display, copy, license, and make derivative works of transactional and
related Confidential Information and data provided and/or derived from the
Pilot; provided, however, that any disclosure of such Confidential Information
or data shall be in aggregate form and shall not identify, without prior written
consent, any Participant or its customers except as set forth in Section 11 and
Exhibit 3.  Participants agree to provide Neustar with the data elements related
to their campaign(s) set forth in Exhibit 3.
 
Participant acknowledges that any feedback provided under this Agreement is
voluntary and Neustar may use or not use such feedback in its sole
discretion.   In the event that Neustar uses Participant feedback, Participant,
to the extent necessary and unless the Parties have otherwise agreed in writing,
grants to Neustar a fully paid, transferable, worldwide, irrevocable right to
use, display, copy, license, and make derivative works of any such feedback.

 
- 2 -

--------------------------------------------------------------------------------

 
 
7.
Termination

Participant may terminate this Agreement at any time for any reason upon no less
then thirty (30) day’s prior written notice.  In the event that either Party
commits a material breach of this Agreement, the other Party may, by giving no
less than five (5) days prior written notice to the defaulting Party, terminate
this Agreement.  The foregoing notwithstanding, the non-defaulting Party may
pursue any legal remedies it may have under applicable law or principles of
equity relating to such breach and subject to the terms of this Section.  Either
Party may immediately terminate Participant’s participation in the program if
the other Party (a) becomes or is declared insolvent or bankrupt; (b) is the
subject of any proceeding related to its liquidation or insolvency (whether
voluntarily or involuntarily) which is not dismissed within ninety (90) days; or
(c) makes an assignment for the benefit of creditors.
 
8.
Liability

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO PARTY SHALL BE LIABLE TO ANY
OTHER OR ANY THIRD PARTY FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL,
OR OTHER INDIRECT DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF BUSINESS OR ANY OTHER PECUNIARY LOSS) ARISING OUT OF THIS AGREEMENT,
WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.   THE FORGOING LIMITATION SHALL
NOT APPLY WITH RESPECT TO THIRD PARTY CLAIMS SUBJECT TO INDEMNIFICATION, FEES
DUE AND OWING HEREUNDER, OR CLAIMS ARISING OUT OF A BREACH OF ANY
CONFIDENTIALITY PROVISIONS.  WITHOUT LIMITING THE FOREGOING, NEUSTAR SHALL NOT
BE LIABLE FOR ANY LOSS OR DAMAGES SUSTAINED BY PARTICIPANT OR ITS END USERS BY
REASON OF ANY FAILURE IN OR BREAKDOWN OF THE SERVICE OR ANYTHING PROVIDED OR
USED TO PROVIDE ANYTHING HEREUNDER, OR FOR ANY INTERRUPTION OR DEGRADATION OF
THE SAME, WHATEVER THE CAUSE OR DURATION THEREOF.
 
9.
Disclaimers

PARTICIPANT ACKNOWLEDGES THAT THE SERVICE IS PROVIDED ON A PILOT BASIS, MAY BE
EXPERIMENTAL OR RISKY IN NATURE, AND MAY NOT HAVE BEEN MADE AVAILABLE FOR
GENERAL RELEASE.  AS SUCH, THE SERVICE MAY CONTAIN ERRORS, BUGS, OR OTHER
PROBLEMS NOT USUALLY ASSOCIATED WITH GENERALLY-AVAILABLE PRODUCTS AND
SERVICES.  THERFORE PARTICIPANT ASSUMES THE RISK OF RECEIVING THE SERVICE.
 
THE SERVICE SHOULD NOT BE USED IN AN EMERGENCY ENVIRONMENT OR ON A CRITICAL
SYSTEM.  PARTICIPANT SHALL HAVE SOLE RESPONSIBILITY FOR THE ADEQUATE PROTECTION
AND BACKUP OF ITS CUSTOMER’S DATA AND/OR EQUIPMENT USED DURING THE PILOT.
NEUSTAR IS UNDER NO OBLIGATION TO PROVIDE PARTICIPANT WITH ANY ERROR
CORRECTIONS, UPDATES, UPGRADES, BUG FIXES AND/OR ENHANCEMENTS.
 
NEUSTAR DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS, ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT,
WITH RESPECT TO THE SERVICE AND ANYTYHING ELSE RENDERED HEREUNDER.  WITHOUT IN
ANY WAY LIMITING ANY DISCLAIMER OF WARRANTIES HEREUNDER, PARTICIPANT AGREES THAT
DURING THE PILOT THE SERVICE WILL BE PROVIDED ON AN “AS IS” BASIS AND THAT THERE
WILL BE NO SERVICE LEVEL COMMITMENTS, INCLUDING BUT NOT LIMITED TO AVAILABILITY
AND SYSTEM RESPONSE TIMES.

 
- 3 -

--------------------------------------------------------------------------------

 
 
10.
Confidentiality

Each Party acknowledges that they may be furnished with, receive, otherwise have
access to confidential information of the other Parties.  Each Party shall use
at least the same degree of care, but in any event no less than a reasonable
degree of care, to prevent unauthorized disclosure or use of the other Parties’
Confidential Information as it employs to avoid unauthorized disclosure of its
own Confidential Information of a similar nature.  For purposes of this
Agreement, Confidential Information shall mean any information that a Party
indicates to another Party is, or that the other Party is on notice or with
respect to which a reasonable Party should be on notice, confidential in nature
(e.g., marked “confidential” or “proprietary”).
 
11.
Publicity and Promotion

 
 
a.
Publicity

Neustar will coordinate all publicity and promotion (in cooperation with each
participant.) The Parties agree to cooperate to actively promote the Pilot and
Participant agrees that Neustar may use Participant’s trade names, trademarks,
service marks, or other proprietary marks in Pilot results and reports, listings
of participants, seminars, industry events, reasonable promotion, news releases,
or other promotional or marketing materials without such other Party’s prior
written consent.  Participant agrees to coordinate in advance all media
outreach, analyst discussion, press releases, and other publicity regarding the
Pilot with Neustar.
 
 
b.
Promotional Materials and Results

Participant agees to, within thirty (30) days of the completion of a campaign
using the Services or by August 15, 2010 (whichever is earlier), to produce,
utilizing forms provided by Neustar, customer use case results and
information,  including the information listed in Exhibit 3 to promote the use
of Barcodes.  In addition, Participant shall work with Neustar to develop other
such reports, documentation, use cases, testimonials and promotional materials
that the parties find reasonable to promote the Pilot.
 
12.
Ownership

Neustar, and, as applicable, its licensors, has and shall have sole and
exclusive ownership of all right, title and interest in and to the Service,
including, but not limited to, associated hardware, software, interfaces, and
documentation, and all portions and copies thereof, including all associated
intellectual property rights.   Except as specifically and expressly provided
herein, Participant shall not modify, create derivative works based on, loan,
rent, lease, give, sublicense, transfer, publish, disclose, display, reverse
engineer, decompile, translate, adapt, or disassemble the Service.
 
13.
Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter herein, and supersedes all prior agreements, whether
written or oral, with respect to the subject matter contained therein.  This
Agreement may be modified only by a written instrument executed by both Parties.
 
14.
Assignment

Neither Party may assign or otherwise transfer all or any portion of its rights
or obligations under this Agreement without prior written consent of the other
Party, which consent shall not be unreasonably conditioned, withheld or
delayed.  Either Party may assign this Agreement without consent to (a) any of
its affiliates; (b) an entity which acquires all or substantially all of the
assets of such Party; or (c) a successor in a merger or acquisition.

 
- 4 -

--------------------------------------------------------------------------------

 
 
15.
Governing Law

This Agreement shall be governed by the laws of the the State of New York,
without reference to its principles of conflict of laws or the U.N Convention on
Contracts for the International Sale of Goods.  The Parties hereby expressly
opt-out from the applicability of any State’s version of the Uniform Computer
Information Transactions Act (“UCITA”).

 
- 5 -

--------------------------------------------------------------------------------

 


The Parties, intending to be legally bound, have caused this Agreement to be
executed as of the Effective Date.


NEOMEDIA TECHNOLOGIES, INC.
 
NEUSTAR, INC
     
By:
 
/s/ Michael W. Zima
 
By:
 
/s/ Bradley D. Smith
   
(Signature)
     
(Signature)
             
Printed
Name:
 
Michael W. Zima
 
Printed
Name:
 
Bradley D. Smith
             
Title:
 
Chief Financial Officer
 
Title:
 
V.P. Finance and Corporate Controller
             
Date:
 
February 12, 2010
 
Date:
 
February 12, 2010
             
Address:
 
Two Concourse Parkway
 
Address:
 
46000 Center Oak Plaza
   
Suite 500
     
Sterling, VA 20166
   
Atlanta, GA 30328
       


 
- 6 -

--------------------------------------------------------------------------------

 